Title: From Thomas Jefferson to the County Lieutenants of Henrico and Certain Other Counties, 19 April 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond April 19th. 1781.

Having received Intelligence that the Enemy are in Motion up James River and that their vessels were in sight of Burwells ferry yesterday afternoon and their destination as yet being unknown we think it necessary to require you to assemble every man of your County able to bear Arms immediately to repair with proper officers and the best Arms he has toand that they do not wait to come altogether, but repair here in parties as they can be collected. Former experience will I hope induce a more prompt Attendance on this Occasion. I am &c,

T. J.

